
	

115 HR 2593 RH: Federal Maritime Commission Authorization Act of 2017
U.S. House of Representatives
2017-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 796
		115th CONGRESS2d Session
		H. R. 2593
		[Report No. 115–1017]
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2017
			Mr. Hunter (for himself, Mr. Garamendi, Mr. Shuster, and Mr. DeFazio) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		
			November 13, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on May 23, 2017
		
		
			
		
		A BILL
		To authorize appropriations for the Federal Maritime Commission for fiscal years 2018 and 2019, and
			 for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Federal Maritime Commission Authorization Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Federal Maritime Commission
					Sec. 101. Authorization.
					Sec. 102. Port services.
					Sec. 103. Information.
					Sec. 104. Ocean transportation intermediaries.
					Sec. 105. Interrelated agreements.
					Title II—Other matters
					Sec. 201. Fishing safety grants.
					Sec. 202. Assistance for small shipyards.
					Sec. 203. Treatment of fishing permits.
					Sec. 204. Centers of excellence.
			IFederal Maritime Commission
 101.AuthorizationSection 308 of title 46, United States Code, is amended by striking $24,700,000 for each of fiscal years 2016 and 2017 and inserting $28,012,310 for fiscal year 2018 and $28,544,543 for fiscal year 2019. 102.Port services (a)DefinitionsSection 40102 of title 46, United States Code, is amended by adding at the end the following:
					
 (26)Port servicesThe term port services means intermediary services provided to an ocean carrier at a United States port to facilitate vessels operated by such a carrier to operate and load and unload cargo at such port, including towage, cargo handling, and bunkering..
 (b)Concerted actionSection 41105 of title 46, United States Code, is amended— (1)in paragraph (7) by striking or at the end;
 (2)in paragraph (8) by striking the period at the end and inserting ;; and (3)by adding at the end the following:
						
 (9)negotiate with a provider of port services, other than a provider of towing vessel services, on any matter relating to rates or services provided within the United States by such provider, unless advance notice is provided to the Federal Maritime Commission of the intent and need for the negotiation, the negotiation and any resulting agreement are not in violation of the antitrust laws and are consistent with the purposes of this part, and, as determined by the Commission, the negotiation and any resulting agreement will not substantially lessen competition in the purchasing of port services provided at United States ports (this paragraph does not prohibit the setting and publishing of a joint through rate by a conference, joint venture, or association of common carriers); or
 (10)negotiate with a provider of towing vessel services on any matter relating to rates or services provided within the United States by towing vessels..
 (c)Injunctive relief sought by the CommissionSection 41307(b) of title 46, United States Code, is amended— (1)in paragraph (1) by striking produce an unreasonable reduction in transportation service or an unreasonable increase in transportation cost and inserting produce an unreasonable reduction in transportation service, produce an unreasonable increase in transportation cost, or substantially lessen competition in the purchasing of port services; and
 (2)by adding at the end the following:  (4)Competition factorsIn making a determination under this subsection, the Commission may consider any relevant competition factors in affected markets, including, without limitation, the competitive effect of agreements other than the agreement under review..
					103.Information
 (a)Reports filed with the CommissionSection 40104(a) of title 46, United States Code, is amended— (1)by inserting , marine terminal operator, or ocean transportation intermediary, after common carrier;
 (2)by inserting , operator, or intermediary, after employee of the carrier; and (3)by inserting , operator, or intermediary after business of the carrier.
 (b)Commission actionSection 40304 of title 46, United States Code, is amended— (1)in subsection (a) by inserting , and interested persons may submit relevant information and documents to the Commission after publication; and
 (2)in subsection (d) by striking to make the determinations required by this section. 104.Ocean transportation intermediaries (a)License requirementSection 40901(a) of title 46, United States Code, is amended by inserting advertise, hold oneself out, or after may not.
 (b)Financial responsibilitySection 40902(a) of title 46, United States Code, is amended by inserting advertise, hold oneself out, or after may not. (c)Common carriersSection 41104(11) of title 46, United States Code, is amended by striking a tariff as required by section 40501 of this title and.
				105.Interrelated agreements
 (a)Common carriersSection 41104 of title 46, United States Code, is amended— (1)in paragraph (11) by striking or at the end;
 (2)in paragraph (12) by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
						
 (13)participate in a rate discussion agreement and a vessel sharing agreement, slot sharing agreement, space sharing agreement, or similar agreement for use of vessels by two or more ocean common carriers, unless the Commission has granted the parties an exemption pursuant to section 40103..
 (b)ApplicabilityParticipants in an agreement in effect on the date of enactment of this Act and prohibited as a result of the amendment made in subsection (a) shall have 1 year from such date of enactment to—
 (1)obtain an exemption from the application of section 41104(13) of title 46, United States Code, pursuant to section 40103 of such title; or
 (2)withdraw from the agreement as necessary to comply with such section 41104(13). IIOther matters 201.Fishing safety grantsSection 4502 of title 46, United States Code, is amended—
 (1)in subsections (i) and (j), by striking Secretary each place it appears and inserting Secretary of Commerce; (2)in subsection (i)(3), by striking 75 and inserting 50;
 (3)in subsection (i)(4), by striking $3,000,000 for each of fiscal years 2015 through 2017 and inserting $3,000,000 for each of fiscal years 2018 through 2019; (4)in subsection (j)(3), by striking 75 and inserting 50; and
 (5)in subsection (j)(4), by striking $3,000,000 for each fiscal years 2015 through 2017 and inserting $3,000,000 for each of fiscal years 2018 through 2019. 202.Assistance for small shipyards (a)In generalSection 54101 of title 46, United States Code, is amended—
 (1)in the section heading, by striking and maritime communities; (2)in subsection (a)(2), by striking in communities and all that follows through the period and inserting relating to shipbuilding, ship repair, and associated industries.;
 (3)in subsection (b), by amending paragraph (1) to read as follows:  (1)consider projects that foster—
 (A)efficiency, competitive operations, and quality ship construction, repair, and reconfiguration; and (B)employee skills and enhanced productivity related to shipbuilding, ship repair, and associated industries; and;
 (4)in subsection (c)(1)— (A)by inserting to after may be used; and
 (B)by striking subparagraphs (A), (B), and (C) and inserting the following:  (A)make capital and related improvements in small shipyards; and
 (B)provide training for workers in shipbuilding, ship repair, and associated industries.; (5)in subsection (d), by striking unless and all that follows before the period;
 (6)in subsection (e)— (A)by striking paragraph (2);
 (B)by redesignating paragraph (3) as paragraph (2); and (C)in paragraph (1) by striking Except as provided in paragraph (2),; and
 (7)in subsection (i), by striking 2015 and all that follows before the period and inserting 2018 and 2019 to carry out this section $30,000,000. (b)Clerical amendmentThe analysis for chapter 541 of title 46, United States Code, is amended by striking the item relating to section 54101 and inserting the following:
					
						
							54101. Assistance for small shipyards..
				203.Treatment of fishing permits
 (a)In generalSubchapter I of chapter 313 of title 46, United States Code, is amended by adding at the end the following:
					
						31310.Treatment of fishing permits
 (a)Limitation on maritime liensThis chapter— (1)does not establish a maritime lien on a fishing permit; and
 (2)does not authorize any civil action to enforce a maritime lien on a fishing permit. (b)Treatment of fishing permits under State and Federal lawA fishing permit—
 (1)is governed solely by the State or Federal law under which it is issued; and (2)shall not be treated as part of a vessel, or as an appurtenance or intangible of a vessel, for any purpose under Federal law.
 (c)Authority of Secretary of Commerce not affectedNothing in this section shall be construed as imposing any limitation upon the authority of the Secretary of Commerce—
 (1)to modify, suspend, revoke, or impose a sanction on any fishing permit issued by the Secretary of Commerce; or
 (2)to bring a civil action to enforce such a modification, suspension, revocation, or sanction. (d)Fishing permit definedIn this section the term fishing permit means any authorization of a person or vessel to engage in fishing that is issued under State or Federal law..
 (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 31309 the following:
					
						
							31310. Treatment of fishing permits..
				204.Centers of excellence
 (a)In generalChapter 541 of title 46, United States Code, is amended by adding at the end the following:  54102.Centers of excellence for domestic maritime workforce training and education (a)DesignationThe Secretary of Transportation may designate as a center of excellence for domestic maritime workforce training and education a covered training entity located in a State that borders on the—
 (1)Gulf of Mexico; (2)Atlantic Ocean;
 (3)Long Island Sound; (4)Pacific Ocean;
 (5)Great Lakes; or (6)Mississippi River System.
 (b)AssistanceThe Secretary may enter into a cooperative agreement (as that term is used in section 6305 of title 31) with a center of excellence designated under subsection (a) to support maritime workforce training and education at the center of excellence, including efforts of the center of excellence to—
 (1)admit additional students; (2)recruit and train faculty;
 (3)expand facilities; (4)create new maritime career pathways; or
 (5)award students credit for prior experience, including military service. (c)Covered training entity definedIn this section, the term covered training entity means an entity that is—
 (1)a community or technical college; or (2)a maritime training center—
 (A)operated by, or under the supervision of, a State; and (B)with a maritime training program in operation on the date of enactment of this section..
 (b)Clerical amendmentThe analysis for chapter 541 of title 46, United States Code, is amended by inserting after the item relating to section 54101 the following:
					
						
							54102. Centers of excellence for domestic maritime workforce training and education..
				
	
		November 13, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
